                                  OFFICE OF THE CLERK
                             UNITED STATES DISTRICT COURT
                                     For The District of Montana
Tyler P. Gilman                                                                           Beth Conley
Clerk of Court                                                                      Chief Deputy Clerk




                                Date: March 20, 2019

      In Re: Secondary E-Mail Addresses

      Invalid E-Mail Address(es): morris.dees@splcenter.org

      Document Number: 159,160,161

      Date Filed: March 19, 2019

      Case Number: 9:17-cv-00050


      Dear Morris Dees


      ACTION REQUIRED!
      Pursuant to the Local Rules for the District of Montana and the Administrative Procedures
      for Filing in the District of Montana, registered users are responsible for maintaining their
      current e-mail address as well as any secondary e-mail addresses in their account.

      The I.T. Department for the District of Montana has received notice that the above e-mail
      address(es) are no longer valid. Please access your account and correct or delete the
      above e-mail address(es), whichever is appropriate. See Maintaining Your E-mail located
      on the Court's website for instructions.

      Please do not hesitate to contact me if you have any questions regarding this notice.


      Sincerely,



      /s/ Michael Cuthbert
      Network/CM/ECF Administrator

      Telephone: (406) (406) 247-2322
      E-Mail: Michael_Cuthbert@mtd.uscourts.gov
      Website: www.mtd.uscourts.gov
